Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jimmy Wayne Carr, Appellant                            Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 27815).
 No. 06-19-00133-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below.    Therefore, we modify the trial court’s judgment by changing “THIS
SENTENCE SHALL RUN:              CONSECUTIVELY” to “THIS SENTENCE SHALL RUN:
CONCURRENTLY.” As modified, we affirm the judgment of the trial court.
       We note that the appellant, Jimmy Wayne Carr, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JANUARY 9, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk